DUFOUR, J.
The only question presented for consideration in this case is, whether or not, the assured nas substantially complied with the “Iron Safe Clause” warranty which requires that he keep books clearly and plainly presenting a complete record of busines transactions, including purchases and sales, and an inventory.
The testimony is to the effect that an inventory was *83made in August, 1908, two months before the fire, and was subsequently lost. A typewritten copy was produced and identified by the plaintiff’s bookkeeper who had assisted him in preparing it.
December 19, 1910.
Eehearing refused January 23, 1911.
The books are produced, one showing purchases and payments, the other cash 'daily receipts and expenditures.
While these books are not artistically kept and would not reflect credit on a large business house, they, nevertheless, are about what may be expected from a small barroom keeper.
It is shown that the stock was Kept up between the date of the inventory and that of the fire by the purchases made.
We think plaintiff has substantially complied with nis warranty.
The testimony of Monteleone and of the man who attended to his books was believed by the trial judge, we may not properly disturb his conclusion in a matter involving good faith and fair dealing on the mere suggestion, without proof, that the books were made “at one sitting in a crude attempt at fraud.”
Judgment affirmed.